Citation Nr: 1620079	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  08-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for claimed arthritis of the right wrist and fingers, to include as secondary to the service-connected right elbow disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1947 to June 1950, September 1950 to August 1954, and October 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously remanded by the Board in January 2013 and January 2015.  The Veteran testified before a Veterans Law Judge in August 2012.  A transcript of the hearing is of record.  As this Veterans Law Judge is no longer with the Board, the Veteran was provided the opportunity for a new hearing that he has requested.

The issue of whether the RO committed Clear and Unmistakable Error (CUE) in prior rating decisions has been raised in an August 2014 statement and was referred by the Board in the January 2015 Board decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2016 letter, the Veteran was informed that the Veterans Law Judge who conducted the August 2012 Board hearing was no longer with the Board and he was provided the opportunity to request a new hearing.  The Veteran reported that he wanted an in-person hearing at the RO before a Veterans Law Judge, or (Travel Board hearing).  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2015).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local RO.  Notify the Veteran, and his representative, of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification in the claims file.  As this case has been advanced on the docket, the hearing should be scheduled at the earliest available opportunity.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

